Campbell, C. J.,
delivered the opinion of the court.
"VVe fail to perceive why the preclusion of any defense by the maker of a promissory note payable to bearer, and transferred for value to a bona fide holder before maturity, which would entitle such holder to a recovery in an ordinary action, should not apply in all its force as between the same parties in an attachment for rent. None of the cases cited by counsel for the appellee is in point; for in none is the feature of a note, payable to bearer, in the hands of an innocent holder for value presented. The landlord has a lien on agricultural products, etc. This passes to his' assigns, and, in this case, the debt for rent, being evidenced by a promissory note, to which no defense can be made against an innocent holder for value, carried as an incident the remedy provided by law in such cases as an incident to the claim.

Reversed and remanded for a new trial.